706 S.E.2d 477 (2011)
STATE
v.
Ronald Lee SMITH.
No. 68P11-1.
Supreme Court of North Carolina.
March 10, 2011.
Ronald Lee Smith, Smithfield, for Smith, Ronald Lee.
Robert C. Montgomery, Special Deputy Attorney General, for State of North Carolina.
*478 J. Douglas Henderson, District Attorney, for State.
The following order has been entered on the motion filed on the 15th of February 2011 by Defendant for Review of Habitual Felon Guilty Plea:
"Motion Denied by order of the Court in conference, this the 10th of March 2011."